IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 10, 2008
                                No. 07-40715
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

FELIPE HORACIO LOPEZ-SALAZAR

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 5:06-CR-1304-1


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Felipe Horacio Lopez-Salazar has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Lopez-Salazar has filed a response. The record
is insufficiently developed to allow consideration at this time of Lopez-Salazar’s
claims of ineffective assistance of counsel; such claims generally “cannot be
resolved on direct appeal when [they have] not been raised before the district



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 07-40715

court since no opportunity existed to develop the record on the merits of the
allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted). Our independent review of the
record, counsel’s brief, and Lopez-Salazar’s response discloses no nonfrivolous
issue for appeal. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                      2